Order filed November 3, 2016




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00800-CV
                                  ____________

     PAUL MCDERMOTT, WILLIE MCDERMOTT AND TERENCE
                   MCDERMOTT, Appellants

                                        V.

                     HARRIS COUNTY, ET AL, Appellees


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-34654

                                   ORDER

      This is an appeal from a judgment signed June 3, 2016. Appellants timely filed
a post judgment motion. The notice of appeal was due September 1, 2016. See Tex.
R. App. P. 26.1. Appellants, however, filed their notice of appeal on September 15,
2016, a date within 15 days of the due date for the notice of appeal. A motion for
extension of time is necessarily implied when the perfecting instrument is filed
within 15 days of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
Appellants did not file a motion to extend time to file the notice of appeal. While an
extension may be implied, appellants are still obligated to come forward with a
reasonable explanation to support the late filing. See Miller v. Greenpark Surgery
Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998,
no pet.).
      Accordingly, we ORDER appellants to file a proper motion to extend time to
file the notice of appeal on or before November 14, 2016. See Tex. R. App. P. 26.3,
10.5(b). If appellants do not comply with this order, we will dismiss the appeal. See
Tex. R. App. P. 42.3.



                                   PER CURIAM




                                          2